Citation Nr: 0426572	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  01-02 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date prior to November 30, 1999 
for a grant of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from July 1954 to May 1958.  He died in April 1981 and the 
appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 decision by the RO in Newark, New 
Jersey which granted service connection for the cause of the 
veteran's death, effective November 30, 1999.  The appellant 
appealed for an earlier effective date.  A hearing was held 
before the undersigned Veterans Law Judge in March 2004.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in April 1981 of metastatic 
adenocarcinoma of the lung, bronchiolo-alveolar type.

3.  The appellant's claim for service connection for the 
cause of the veteran's death was denied by the Board in 
August 1986 and April 1988, and was most recently denied by 
the RO in an unappealed March 1994 rating decision.

4.  The appellant's application to reopen a claim for service 
connection for the cause of the veteran's death was received 
in February 1999.

5.  In 1999, Congress passed the "Veterans Millennium Health 
Care and Benefits Act", Pub. L. No. 106-117, 113 Stat. 1545, 
effective November 30, 1999.  This Act in part amended 38 
U.S.C.A. § 1112(c)(2) by adding to the list of diseases, 
subject to presumptive service connection for a radiation-
exposed veteran, bronchiolo-alveolar carcinoma.  

6.  The RO subsequently granted the claim for service 
connection for the cause of the veteran's death and correctly 
awarded the appellant DIC benefits under 38 U.S.C. § 1310, 
effective November 30, 1999, based on the amendment to 38 
U.S.C.A. § 1112(c)(2).


CONCLUSION OF LAW

The appellant's award of DIC under 38 U.S.C.A. § 1310 is 
properly effective as of November 30, 1999, based on 
liberalizing law and regulation.  38 U.S.C.A. §§ 1112(c), 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.307, 3.309(d), 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  See 
also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

However, the outcome of the present case turns on the law, 
and not the evidence. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  It is not claimed by the appellant that there is 
missing evidence in this case and that obtaining it would 
substantiate her claim.  Moreover, by a statement dated in 
March 2004, the appellant said she wanted to waive of her 
VCAA rights.  At her March 2004 hearing, she and her 
representative acknowledged that 38 U.S.C.A. § 1112(c)(2) was 
revised effective November 30, 1999 to include bronchiolo-
alveolar carcinoma.  Her argument is essentially that she 
should now be given an earlier effective date for payment of 
DIC because she initially filed her claim in April 1981, and 
Congress should have added this condition to the list of 
presumptive diseases for radiation-exposed veterans prior to 
November 30, 1999.  She makes no allegation, nor does the 
file in any way suggest, that there is some missing item of 
evidence, the securing of which would change the result.

The Court has indicated that the notice and duty to assist 
provisions of the VCAA are inapplicable where the law, and 
not the evidence, is dispositive of a claim.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  
Moreover, such VCAA provisions are inapplicable where factual 
development has been such that no reasonable possibility 
exists that any further assistance would aid the claimant in 
substantiating the claim. See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  In the instant case, all pertinent evidence 
is already on file, and the outcome of the claim turns on 
interpretation of the law.  Sending additional VA notice to 
the claimant (concerning what information and evidence is 
necessary to substantiate the claim, including what portion 
is to be obtained by her or what portion by the VA) would be 
a meaningless and futile gesture.  Even assuming such notice 
is required by the law under the circumstances of the present 
case, adequate notice is set forth in such items as VA 
letters dated in December 2003 and March 2004, the February 
2001 statement of the case, and the hearing transcript.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).


Factual Background

The veteran had active service in the U.S. Navy from July 
1954 to May 1958.  

The veteran died in April 1981.  His death certificate and 
autopsy report list the cause of death as metastatic 
adenocarcinoma of the lung, bronchioalveolar type.

The appellant filed her original claim for DIC in April 1981.

By a statement dated in October 1981, the appellant contended 
in part that the veteran's terminal cancer was a result of 
his in-service exposure to radiation during Operation Wigwam 
in 1955. By a letter dated in November 1981, a private 
physician, Dr. T., noted that the veteran had adenocarcinoma 
of the lung, bronchoalveolar type, and stated, "It is my 
opinion that radiation exposure could be a contributing 
factor in the development of this type of cancer."

By a letter dated in June 1982, the Navy indicated that the 
veteran served aboard the U.S.S. Mount McKinley during 
Operation Wigwam (a single detonation, deep submerged nuclear 
test) in 1955, at which time he was a quartermaster.  The 
veteran's ship was five miles from surface zero during the 
test, and his recorded radiation exposure reading was zero 
rem gamma.

In an August 1986 decision, the Board denied service 
connection for the cause of the veteran's death.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

The appellant subsequently filed another claim for service 
connection for the cause of the veteran's death.  

In an April 1988 decision, the Board denied service 
connection for the cause of the veteran's death.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).

In an August 1989 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision and of her appellate rights.  She 
did not appeal this decision which is now final.  38 U.S.C.A. 
§ 7105 (West 2002).

In a November 1993 decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of this decision and of her appellate rights.  She 
did not appeal this decision which is now final.  38 U.S.C.A. 
§ 7105 (West 2002).

In a March 1994 decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for the cause of the veteran's death.  
The appellant was notified of this decision and of her 
appellate rights.  She did not appeal this decision which is 
now final.  38 U.S.C.A. § 7105 (West 2002).

In August 1997, the VA received a letter from a U.S. Senator 
enclosing a July 1997 letter from the appellant in which she 
essentially asserted that the veteran's fatal cancer was 
incurred as a result of in-service exposure to radiation.  
She enclosed a July 1995 letter from a private physician in 
which he stated, "I consider it at least as likely as not 
that [the veteran's] death was the result of radiation 
exposure that he had while participating in the nuclear test 
operation Wigwam."

In February 1999, the VA received the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death pursuant to a regulatory change to 38 C.F.R. 
§ 3.311(b)(2).  She subsequently submitted additional written 
and oral argument on this issue.

In a December 1999 decision, the RO granted entitlement to 
service connection for the cause of the veteran's death, and 
awarded DIC benefits to the appellant effective November 30, 
1999 pursuant to the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Section 503.  

By a letter dated in May 2000, the appellant's representative 
asserted that an earlier effective date of September 24, 1998 
should be assigned for the grant of DIC benefits, the date 
assigned to 63 Federal Register 50,993 (September 24, 1998) 
amending 38 C.F.R. § 3.311(b)(2) by adding prostate cancer 
and any other cancer to the list of radiogenic diseases.  By 
a statement dated in March 2001, the appellant contended that 
an earlier effective date should be assigned for the grant of 
DIC benefits, specifically the date of her original claim in 
April 1981.  She asserted that Public Law 106-117, Section 
503 did not prohibit an earlier effective date.

At a March 2004 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the appellant essentially reiterated 
her assertions.  She and her representative conceded that 
bronchiolo-alveolar carcinoma was first added to the list of 
diseases, subject to presumptive service connection for a 
radiation-exposed veteran, effective November 30, 1999.  
Nonetheless they contended that the "spirit of the law" 
dictated that an earlier effective date should be granted in 
the appellant's case, since she had been pursuing her claim 
for DIC benefits since 1981.  They maintained that an earlier 
effective date should be awarded based on the argument that 
bronchiolo-alveolar carcinoma should have been added earlier 
by Congress to the list of presumptive diseases for a 
radiation-exposed veteran.

Analysis

DIC benefits were awarded to the appellant under 38 U.S.C.A. 
§ 1310, which provides that to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a service-connected disability was either the principal 
cause or a contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2003).

Initially, the Board notes that the appellant has always 
contended that the veteran's fatal cancer was caused by in-
service radiation exposure.  Service connection for a 
disorder which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).

First, there are specific diseases which may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2003).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk-activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device 
(including underwater nuclear detonations).  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3).  In 
applying this statutory presumption, there is no requirement 
for documenting the level of radiation exposure.

Second, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service in an ionizing radiation exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The appellant's claim for service connection for the cause of 
the veteran's death (one basis for DIC benefits) was denied 
several times by the RO and the Board, and was most recently 
denied by the RO in March 1994.  Her claim was essentially 
denied on the basis that the fatal cancer was not diagnosed 
in service or within the first post-service year, and that 
the reported in-service radiation exposure had not been 
demonstrated.  At that time, bronchiolo-alveolar carcinoma 
was not listed as a presumptive disease for a radiation-
exposed veteran under 38 U.S.C.A. § 1112(c) and C.F.R. § 
3.309(d).  The appellant did not appeal the March 1994 RO 
decision which denied service connection for the cause of the 
veteran's death, and it became final.  38 U.S.C.A. § 7105 
(West 2002).

In February 1999, the RO received the appellant's application 
to reopen her claim for service connection for the cause of 
the veteran's death. In 1999, Congress passed the "Veterans 
Millennium Health Care and Benefits Act", Pub. L. No. 106-
117, 113 Stat. 1545, effective November 30, 1999.  This Act, 
in part amended 38 U.S.C.A. § 1112(c)(2) by adding to the 
list of diseases, subject to presumptive service connection 
for a radiation-exposed veteran, bronchiolo-alveolar 
carcinoma.  See also 38 C.F.R. §§ 3.307, 3.309(d).  Prior to 
this date, such disease was not listed as a presumptive 
disease for a radiation-exposed veteran.

In December 1999, the RO granted entitlement to service 
connection for the cause of the veteran's death, and awarded 
DIC benefits to the appellant effective November 30, 1999, 
based on the November 30, 1999 change in the law which added 
bronchiolo-alveolar carcinoma to the list of diseases subject 
to presumptive service connection for a radiation-exposed 
veteran.  

In written statements, and in testimony at a March 2004 
Travel Board hearing, the appellant contended that her DIC 
should be paid from an even earlier date.  She essentially 
contends that since she had been pursuing her claim for 
service connection for the cause of the veteran's death since 
April 1981, an earlier effective date of April 1981 should be 
assigned.

According to the law, unless specifically provided otherwise, 
the effective date of an award of DIC based on a claim 
reopened after a final disallowance will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400(r) (2003).  

Other legal authority provides an exception to the general 
rule on effective dates for awards.  This legal authority 
provides that where DIC is awarded pursuant to a liberalizing 
law or VA issue, the effective date of such award shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the liberalizing law or 
administrative issue, although in no event shall such award 
be retroactive for more than 1 year from the date of 
application therefor.  If the claim is reviewed at the 
request of a claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  38 U.S.C.A. § 5110(g) (West 2002), 38 C.F.R. § 
3.114 (2003).

Given that the appellant's DIC benefits were awarded based on 
an intervening liberalizing law and regulation, the effective 
date rules of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.114 
permits her DIC award to be effective no earlier than 
November 30, 1999, the effective date of the liberalizing 
law.

Although the appellant has alternatively contended that an 
earlier effective date should be assigned pursuant to a 
change in 38 C.F.R. § 3.311, the Board notes that service 
connection for the cause of the veteran's death was not 
awarded under this regulation, and that it has never been 
demonstrated that the veteran had a dose of ionizing 
radiation higher than zero.  Rather, service connection for 
the cause of the veteran's death has been awarded on a 
presumptive basis, since he was considered a "radiation-
exposed" veteran for participating in a "radiation-risk 
activity".  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. 
§ 3.309(d) (2003).  Hence, this argument is unavailing.

While the Board is sympathetic with the appellant's 
contentions, the law governing the effective date of her 
award of DIC benefits is clear, and an earlier effective date 
is not warranted.

The Board concludes that the RO assigned the correct 
effective date for payment of DIC in this case.  The relevant 
facts are not in dispute, and the law, not the evidence, is 
dispositive of the outcome of this case.  As a matter of law, 
there is no entitlement to an earlier effective date for 
payment of DIC benefits, and the appellant's claim must be 
denied.  Sabonis, supra.


ORDER

An earlier effective date for the award of DIC benefits is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



